 

 

pst sD_NY'
‘DOCUMENT
ELEc'rRoNIcALLY`l-='ILED
U'NITED STATES DISTRICT COURT DOC#: `

SOUTHERN DISTRICT OF NEW YORK _ ` - ' __
l_;»ATE FILED; 5 mfg

 

 

 

 

 

 

 

 

LORENZO RODRIGUEZ, -
180v6202 (JGK)
Petitioner,
MEMORANDUM OP INION
~ against ~ AND ORDER

 

SUPERINTENDENT OF CLINTON
CORRECTIONAL FACILITY,

Respondent.

 

JOHN G. KOELTL, District Judge:

The pro se petitioner, Lorenzo Rodriguez, requests that
this habeas case be stayed so that he can file another
postconviction motion and pursue documents through Freedom of
Information Law requests. (Dkt. No. 25.) The respondent argues
that a stay should not be granted because the claims in the
-petition have ali been exhausted or deemed exhausted. (Dkt. No.
26.) In the attached letter dated April 22, 2019, the
petitioner replies that he has unexhausted claims that he did
not include in his state appeal or habeas petition. For the
reasons discussed below, the petitioner’s request for a stay is
denied.

“[C]ourts may not adjudicate mixed petitions for habeas
corpus, that is, petitions containing both exhausted and
unexhausted claims.” Rhines v. Weber, 544 U.S. 269, 2?3 (2005).
“However, given certain conditions, the district court may stay

such a petition during the pendency of state proceedings on the

 

unexhausted claims.” Class v. Lee, No. 13cv4340, 2015 WL
1439712, at *2 (E.D.N.Y. Mar. 2?, 2015). “A district court
considering such a stay must first determine that the petition
is actually mixed.” §d; lf the petition is, in fact, mixed,
the petitioner seeking a stay must demonstrate that: (1) good
cause exists for failing to exhaust the claims previously; (2)
the claims are not plainly meritless; and (3) the petitioner did

not intentionally engage in dilatory tactics. See Chambers v.

 

Conway, No. 09cv2175, 2010 WL 1257305, at *1 (S.D.N.Y. Mar.29,
2010).

The petitioner’s motion for a stay is denied. The petition
is not mixed, and, in any event, the petitioner has not shown
good cause for a stay.

First, the petition is not mixed. All of the claims in the
petition were either exhausted in state courtr or their
exhaustion is now barred and the claims are procedurally
defaulted. Therefore, those claims are properly before this
Court. The respondent has not argued that any claim should be
dismissed because the petitioner should exhaust it in state
court, and the respondent has not argued that the petition is a

“mixed petition.” See Class, 2015 WL 1439712, at *3 (denying

 

habeas petitioner’s request for a stay because all of the claims

in the petition had been exhausted in state court).

 

Second, to the extent that the petitioner is asserting new
claims, the petitioner has failed to show good cause for why he
did not raise those claims in his state court appeal. The
petitioner states that he forgot to assert claims for violation
of a variety of his constitutional rights. That is not a
sufficient reason for failing to raise those issues properly on
direct appeal. Moreover, the claims that the petitioner is now
attempting to assert appear to be based on the record from his
trial. Accordingly, those claims may now be barred by New York
law. N.Y. Crim. P. Law § 440.10(2)(c) (“§T]he court must deny a
motion to vacate a judgment when[,j . . . [a]lthough sufficient
facts appear on the record of the proceedings underlying the
judgment to have permitted, upon appeal from such judgment,
adequate review of the ground or issue raised upon the motion,
no such appellate review or determination occurred owing to the
defendant's unjustifiable failure to take or perfect an appeal
during the prescribed period or to his unjustifiable failure to
raise such ground or issue upon an appeal actually perfected by
him . . . .”). In any event, the stay procedure should not be
used to frustrate the one-year statute of limitations in 28
U.S.C. § 2244(d) or to encourage piecemeal exhaustion and
successive petitions for federal habeas corpus. §ee Rhines, 544
U.S. at 277. The petition has failed to show good cause for a

stay in this case.

 

Therefore, the petitioner’s request to stay this case is
denied. The petitioner should submit his reply to the response
to his petition by June 30, 2019. The Court has considered all
of the arguments raised by the parties. To the extent not
specifically addressed, the arguments are either moot or without
merit.

SO ORDERED.
Dated: New York, New York

May 3, 2019 \€§L\ //%W

d John G. Koeltl
United States District Judge

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

C/O CHAMBERS OF JUDGE JOHN G. KOEETL
500 Pearl Street

New York, New York 10007-1312

` 222 222212
CsAMhénsd€`

JOHN G. KOELTL
U.S.D.J.

 

 
 
   

          

 

18~cv-6202 (JGK)

Dear Sir,

Upon receiving the Assistant Attorney General reply suggesting before

 

Lorenzo Rodriguez # 15A0071

EASTERN NEW YORK C.F.
P.O. Box 338
Napanoch, New York 12458

Aprn 22, 2019

this court to not allow the petitioner to have an abeyance to address claims in

a post conviction motion because according to the State the "petition is not mix",

the Assitant Attorney General assumption that is not mix is a misunderstanding.

l wish to draw your attention to page four of my petition which l stated that

"petitioner is being held in violation of our constitution of,", followed after

a comma before proceeding addressing an example of violations. May have con-

fused the AAG, into speculating that the "petition's claims either have been

fully presented to or can no longer be raised in State Court". l realized that

l forgot to add after [of] the amendments that are violated which is as followed

me ath, Sm, sth, aug mut

What follow is that my intention was to explain and expand on the grounds that

is raised but did not have enough space to continue on and was not sure whether

you will accept a separate sheet addressing more grounds to be raised is quite

honestly are unexhausted and some are not record based.

Had 1 address my issues the Assistant Attorney General would have then announced

that the petitioner should give the State an opportunity to correct the serious

constitutional violations of mixed claims.

Permit me to share and cite a few examples: The petitioner does have a 6th Amend“

ment violation of pre-indictment speedy trial claim to which the petitioner was

never officially charged and indicted for burglary for entering unlawful a

Seperate unit apartment which in fact never occurred at all to which the peti-

tioner is illegally convicted for. See Dillingham v. U.S., 423 U.S. 64.

 

The petitioner was prejudice and surprised by the outcome because the prosecutor
for the State have exculpatory evidence of visual surveillance belonging to and
a part of the apartment building itself and the petitioner‘s cell phone that
would have refuted the erroneous accusation. However the trial attorney for un-

explained reason failed to compelled the prosecutor to turn over the exculpatory
evidence, a Brady violation.

However the petitioner was actually charged and indicted for entering an apart-
ment building itself which the State erroneously charged me for burglary. And

the State prosecutor was consistent on that charge from beginning to end to
which the prosecutor never proved and established at the grand jury and trial.
See In Re Winship 397 U.S. 358, 364, Yates v. Evatt 500 U.S. 391, 409.

l also have a 6th Amendment ineffective assistance and no assistance of counsel
claim on the three assigned counsels performance that is substantial and have
merit must be raised first in a post conviction motion. See Martinez v. Ryan
132 S.CT 1309, 1318, Massaro v. U.S. 538 U.S. 500.

l also have a violation of the 5th and 14th due process of perjury that the
State prosecutor was acutely aware and allowed to go uncorrected at the grand
jury and trial. Napue v. lllinois 360 U.S. 264, 269, Giglio v. U.S. 405 U.S.

150, 153.

ln addition substantive due process violation, fatal jurisdictional defects and
violation of modes of proceeeding that need to be addressed and rectified.

With all due respect sir as you could see that l do have mix claims and should

grant an abeyance.

Respectfully

Lorenzo Rodriguez

cc; file 2

